NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 2, 2020*
                                 Decided April 2, 2020

                                        Before

                           DIANE P. WOOD, Chief Judge

                           JOEL M. FLAUM, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

No. 19-2849

LARRY D. HARRIS, JR.,                          Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Western District of Wisconsin.

      v.                                       No. 17-cv-362-jdp

JEFFREY C. MANLOVE and                         James D. Peterson,
AMY GUNDERSON,                                 Chief Judge.
     Defendants-Appellees.
                                      ORDER

       After he assaulted and bloodied a correctional officer, Wisconsin prisoner Larry
Harris consented to undergo a blood draw and testing for HIV. He did not consent,
however, to have his blood tested for hepatitis, so when he found out that his blood had
been tested for that purpose, he sued two prison health officials. The district court
entered summary judgment for the defendants, concluding that qualified immunity
shielded them from liability. We agree with the district court and affirm the judgment.

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2849                                                                        Page 2

       In early 2016, while incarcerated at Columbia Correctional Institution, Harris
assaulted a correctional officer. Other officers responding to the assault reported seeing
“a lot” of blood on the floor. Harris maintains that he himself did not sustain any
injuries and that he did not expose the officer to any bodily fluids.

        Wisconsin’s Department of Corrections has a policy that a prisoner who
“significantly exposes” a prison employee to blood or other bodily fluid must be tested
for HIV and hepatitis B and C. See DAI Policy #500.20.03. If a physician certifies that the
employee has been significantly exposed to blood or bodily fluids, then the inmate must
consent to be tested for HIV. If the inmate refuses testing, the prison may ask the local
district attorney to seek a court order to compel the test. The inmate is also asked to
authorize disclosure of the test results to the medical professionals treating the exposed
employee. The policy does not mention whether additional consent is needed to test for
hepatitis.

        Shortly after the assault, Harris was transferred to Waupun Correctional
Institution, where a prison doctor, Jeffrey Manlove, was told to initiate the “significant
exposure” protocol. Dr. Manlove attested that he did not recall who told him to initiate
the protocol and did not know any details of the assault. He wrote an order for Harris
to be tested for HIV and hepatitis B and C. Based on that order, prison nurse Amy
Gunderson was instructed by her supervisor to ask Harris to consent to HIV testing and
disclosure of the results. According to Harris, Gunderson told him that the assault
necessitated HIV testing and that the test results would be sent to the primary-care
provider of the officer whom he assaulted. Gunderson, Harris added, did not tell him
about testing for hepatitis B and C.

      Harris signed the consent and disclosure form. On the form, he wrote that he
agreed to the disclosure of his HIV test results, but not any other category of
information, like drug abuse or mental health. His blood was then drawn. The sample,
however, was sent for both HIV and hepatitis testing. The tests all came back negative.

       After learning that he had been tested for hepatitis in addition to HIV, Harris
sued Dr. Manlove and Gunderson for misleading him about the scope of the blood
draw and the intended use of the results. Had Dr. Manlove and Gunderson told him
that he was going to be tested for hepatitis, he asserted, he would have refused consent
(based on his belief that the testing for hepatitis is flawed). He next stated that
Dr. Manlove used the “significant exposure” policy as a pretext to test him for HIV and
hepatitis. Finally, he asserted that the defendants did not send the test results to the
No. 19-2849                                                                       Page 3

assaulted officer’s primary-care provider, further calling into question the purported
justification for the blood draw.

        The district court screened the complaint and allowed Harris to proceed on
claims that the defendants violated the Fourth Amendment by misleading him about
being tested for only HIV and by testing his blood for an improper purpose. The court
also allowed Harris to proceed on a claim that the blood draw violated his due-process
rights under the Fourteenth Amendment.

       The defendants moved for summary judgment based on qualified immunity,
arguing that no clearly established law would have put them on notice that it would be
unconstitutional to test Harris’s blood for hepatitis B and C, given that he already had
consented to testing for HIV. The district court agreed with the defendants and entered
judgment against Harris. The court concluded first that the law was unsettled on
whether it is reasonable under the Fourth Amendment for prison officials to conduct
warrantless, unconsented blood draws of prisoners. To the extent Harris argued that the
defendants lacked a legitimate reason to conduct the blood test, the court determined
that Harris presented no evidence of any improper purpose: He had not refuted
Dr. Manlove’s assertion that he initiated the testing protocol after being told that there
was a significant-exposure incident, and the blood-test results were shared with a
medical professional who was treating the officer who had been assaulted. Finally, the
court concluded that inmates such as Harris had no clearly established right to due
process under the Fourteenth Amendment to avoid an investigatory blood draw.

       On appeal, Harris primarily challenges the district court’s qualified immunity
analysis on three related grounds. First, he maintains that the unconsented blood draw,
which he contends was conducted without justification, was an unreasonable search
under the Fourth Amendment and thus not protected by qualified immunity.

       In determining whether qualified immunity applies, we look to (1) whether the
defendants violated a constitutional right, and (2) whether the constitutional right was
clearly established. Pearson v. Callahan, 555 U.S. 223, 232 (2009); Armstrong v. Daily,
786 F.3d 529, 537 (7th Cir. 2015). The second prong here is dispositive: Even if we accept
Harris’s argument at face value—that he did not give consent to the blood draw or
testing, and that the defendants had no reason under Wisconsin’s “significant
exposure” policy to test his blood—there is no clearly established law that such conduct
violates the Fourth Amendment. True, a blood draw is a search, see Mitchell v. Wisconsin,
139 S. Ct. 2525, 2534 (2019), but the scope of Fourth Amendment protections for
No. 19-2849                                                                            Page 4

prisoners in this context remains undefined. See, e.g., Schmerber v. California, 384 U.S.
757, 771 (1966) (warrantless attempt to secure evidence of blood-alcohol content
appropriate incident to petitioner’s arrest); Sparks v. Stutler, 71 F.3d 259, 261–62 (7th Cir.
1995) (forced catheterization of inmate for urinalysis protected by qualified immunity).
The closest corollary from our circuit is an unpublished order, Holm v. Casiana,
759 F. App’x 500, 501–02 (7th Cir. 2019), in which we upheld the application of qualified
immunity for the prison defendants because no clearly established law held that
drawing blood from prisoners to test for drugs, without first obtaining a warrant,
violates the Fourth Amendment. At most, the case law is unsettled over whether blood
draws—conducted with or without cause—violate an inmate’s rights under the Fourth
Amendment.

       Harris’s second qualified-immunity challenge is that the testing of his blood,
apart from the draw itself, was unreasonable under the Fourth Amendment. But he
cites no case in support, and the sparse case law addressing blood tests suggests that a
blood draw is inseparable from testing for purposes of the Fourth Amendment.
See United States v. Snyder, 852 F.2d 471, 473–74 (9th Cir. 1988) (“It seems clear, however,
that Schmerber viewed the seizure and separate search of the blood as a single event for
fourth amendment purposes.”).

       Third, Harris argues that the district court erred by dismissing his claim based on
qualified immunity because, in his view, his protected interest in bodily integrity under
the Fourteenth Amendment applied to the unconsented blood draw. Harris does not
point us to any case recognizing an inmate’s due-process right to avoid a blood draw,
nor have we found any. Although due-process claims under the Fourteenth
Amendment include “matters relating to … the right to bodily integrity,” Albright
v. Oliver, 510 U.S. 266, 272 (1994), case law has not clearly established that the
Fourteenth Amendment protects against warrantless blood draws (whether under a
theory of bodily integrity or another). The district court, therefore, properly entered
judgment in favor of the defendants based on qualified immunity.

        Finally, Harris contends that the district court wrongly entered judgment for the
defendants because their violation of the Department of Corrections’ blood test policy
creates an independent federal cause of action. Harris is mistaken, however, as a
violation of a state policy by itself does not give rise to a constitutional claim. See Tucker
v. City of Chi., 907 F.3d 487, 494 (7th Cir. 2018).

                                                                                  AFFIRMED